Citation Nr: 1142346	
Decision Date: 11/15/11    Archive Date: 11/30/11

DOCKET NO.  06-27 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial disability rating in excess of 60 percent for coronary artery disease (CAD), status post stent replacement. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel

INTRODUCTION


The Veteran served on active duty from October 1969 to April 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which, in pertinent part, granted service connection for CAD and assigned it an initial evaluation of 60 percent.  This appeal is now under the jurisdiction of the Phoenix RO. 


FINDING OF FACT

The Veteran's CAD has been manifested by an estimated workload of less than 3 METS, congestive heart failure, fatigue, angina, and, shortness of breath, with left ejection fraction ranging from 45 percent to 55 percent. 


CONCLUSION OF LAW

The criteria for an initial rating of 100 percent for the Veteran's CAD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.3, and 4.104, Diagnostic Code (DC) 7005 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

A schedular rating of 100 percent has been granted for the Veteran's CAD, as discussed below.  As such, the Board finds that any error related to the VCAA on this appeal is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).   

II. Analysis

The Veteran claims entitlement to an initial rating in excess of 60 percent for his service-connected CAD.  For the following reasons, the Board finds that the criteria for a 100 percent rating have been met. 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2011).

In initial rating cases, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Veteran's CAD has been rated under 38 C.F.R. § 4.104, DC 7005, which pertains to arteriosclerotic heart disease or CAD.  When evaluating disabilities of the cardiovascular system under diagnostic codes 7000-7007, 7011, and 7015-7020, it must be ascertained in all cases whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or X-ray) is present and whether or not there is a need for continuous medication.  38 C.F.R. § 4.100 (2011).  METs testing is also required in all cases except: (1) when there is a medical contraindication; (2) when the left ventricular ejection fraction has been measured and is 50% or less; (3) when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year; (4) when a 100% evaluation can be assigned on another basis.  Id.  If left ventricular ejection fraction (LVEF) testing is not of record, the cardiovascular disability must be based on the alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of the veteran's cardiovascular disability. 

Under 38 C.F.R. § 4.104, DC 7005, a 60 percent evaluation is warranted when there is more than one episode of acute congestive heart failure in the past year, or when a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; where there is left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent.  Id. 

The maximum 100 percent evaluation is assigned under DC 7005 for chronic congestive heart failure; or when there is a workload of 3 METs or less which results in dyspnea, fatigue, angina, dizziness, or syncope; or when there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

One MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).  

Turning to the evidence of record, in July 2008 the Veteran was seen at VA for atypical chest pain with associated shortness of breath.  He was diagnosed with accelerating angina.  A percutaneous coronary intervention (PCI) procedure was performed in which three stents were placed.

An August 2008 VA treatment record reflects that the Veteran continued to have angina.  A left heart catheterization, coronary angiography, and femoral angiography were performed.  The Veteran was diagnosed with chronic total (coronary) occlusion (CTO) of the right coronary artery (RCA) which could not be revascularized.  Aggressive cardiac risk modifications were recommended. 

In November 2008 the Veteran underwent a VA examination in connection with this claim.  The examination report reflects that the Veteran was employed full time as a school groundskeeper, in which capacity he dug holes, laid water lines, moved office furniture, trimmed trees, fixed plumbing, painted, operated heavy equipment such as backhoes and tractors, and performed all other required maintenance for the school system.  His only time lost from work in the last year was the week following the placement of the stents in July 2008.  The Veteran reported persistent mild shortness of breath with exertion that was relieved by rest.  There was no chest pain or pressure.  The examiner determined that the risks of an exercise treadmill test (ETT) outweighed the benefits for rating purposes.  The Veteran's estimated METS were less than a range of 5 to 7.  In this regard, it was noted that the Veteran was able to climb stairs, carry objects 30 to 60 pounds, shovel dirt, and walk 4 to 5 miles.  The examiner found that the Veteran's CAD symptoms had no effects on daily activities.  On examination, there was no evidence of congestive heart failure.  

In a January 2009 VA treatment record, the Veteran reported feeling unwell, fatigued, and "worn out."  He also reported experiencing chest pain and shortness of breath for the past month.  The Veteran was advised to avoid heavy exertions.  Because the Veteran's job involved more intensive physical activity, a prescription was written to this effect, and it was noted that the Veteran might be disabled from heavy work based on his medical history and exertional symptoms.  

An April 2009 VA treatment record reflects that based on an echocardiogram, the Veteran's left ventricular ejection fraction was estimated to be 55 percent.  The Veteran was unable to complete an exercise stress test.  

Also in April 2009, the Veteran was hospitalized overnight at VA for chest pain, with no new diagnoses or findings.

In May 2009, the Veteran was again hospitalized at VA overnight for progressively worsening chest pain.  A repeat PCI procedure was performed with one stent placement.  The Veteran's diagnoses included congestive heart failure (CHF) based on mild diastolic dysfunction. 

Later in May 2009, the Veteran was hospitalized again at VA for three days for chest pain and shortness of breath.  He was diagnosed with a pulmonary embolism and elevated liver enzymes.   

An August 2009 VA treatment record reflects that a myocardial perfusion scan showed a left ventricular ejection fraction of 48 percent. 

A September 2009 VA medical record reflects a notation stating that the Veteran had severe coronary artery disease with chronic total occlusion persisting after multiple coronary stenting, mild ischemic cardiomyopathy, and pulmonary embolism.  The Veteran remained symptomatic as he had chest pain and shortness of breath with exertion.  It was opined that the Veteran was "totally and permanently disabled" with regard to the labor his job entailed as a school groundskeeper. 

A September 2009 VA treatment record reflects that the Veteran was hospitalized at VA for several days due to increased congestive heart failure (CHF) symptoms with an ejection fraction of 45 percent.  The Veteran reported substantial dyspnea with minimal activity.  He also reported experiencing intermittent episodes of chest pressure on a daily basis and "twinges" of chest pain lasting one to two seconds throughout the day.  Cardiac catheterization did not show any new lesions and confirmed patent stents.  The Veteran was stable on completion of the catheterization and at discharge, but with persistent shortness of breath with exertion.  His diagnoses during this period of hospitalization included congestive heart failure. 

An October 2009 VA treatment record reflects that the Veteran was diagnosed by a cardiologist with congestive heart failure based on the results of an echocardiogram.  

A June 2010 VA examination report reflects that after reviewing the claims file and examining the Veteran, the examiner estimated the Veteran's METS to be less than 3 based on exertion limited to activities such as washing, shaving, driving, light housekeeping, desk work, and walking two miles per hour.  The examiner concluded that METS could only be estimated because the risks of an exercise stress test outweighed the benefits for rating purposes.  It was noted that the Veteran was unemployed and had stopped working as a groundskeeper in December 2009 due to the severity of his heart symptoms.  The examiner did not find evidence of congestive heart failure on examination.  The Veteran was diagnosed with ischemic coronary artery disease.

An April 2011 VA treatment record reflects that the Veteran underwent a cardiac risk assessment for a planned surgical procedure.  His diagnoses included congestive heart failure which was relatively stable.  The Veteran was considered to be at an intermediate to borderline high risk for major cardiac complications resulting from surgery. 

The Board finds that the Veteran's CAD most nearly approximates the criteria for a 100 percent rating under DC 7005 based on the foregoing evidence.  In this regard, the Veteran has been more or less consistently diagnosed with congestive heart failure since May 2009.  Although the examiner found in the June 2010 VA examination report that the Veteran did not have congestive heart failure, the Board notes that the examiner was a nurse practitioner, not a cardiologist, and did not perform the same diagnostic studies such as an echocardiogram upon which this diagnosis has been based.  Thus, the Board gives more weight to the findings of the cardiologists who diagnosed congestive heart failure due to their greater level of expertise and more thorough diagnostic testing.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings); Sklar v. Brown, 5 Vet. App. 140 (1993) (holding that the weight of an opinion may be less if, among other things, the examiner is not an expert).  

Furthermore, the June 2010 VA examination report reflects that the Veteran had less than 3 estimated METS due to the restrictions in his physical activities detailed in the examination report.  As discussed above, an estimation of METs may be used if exercise stress testing cannot be performed and the estimation is supported by specific examples.  38 C.F.R. § 4.104, Note (2).  In this case, the examiner felt that a stress test could not be performed as the risks outweighed the benefits.  This finding is consistent with the same finding in the November 2008 VA examination report.  It is also in keeping with the fact that the Veteran was unable to complete exercise stress testing performed in April 2009.  There is no evidence of record suggesting that the estimation of less than 3 METs is not accurate.  Accordingly, based on the fact that congestive heart failure has been more or less consistently diagnosed since May 2009, and the fact that the Veteran's METs were estimated to be less than three at the June 2010 VA examination, the criteria for a 100 percent rating are met.  See 38 C.F.R. § 4.104, DC 7005.

The Board notes that the evidence of record prior to May 2009 does not reflect a diagnosis of congestive heart failure, a finding of METs of 3 or less, or a finding of left ventricular dysfunction with an ejection fraction of less than 30 percent to warrant assignment of a 100 percent rating based on the criteria set forth in DC 7005.  See id.  However, the Veteran's METs were estimated to be less than a range of 5 to 7 in the November 2008 VA examination report.  This means that the Veteran's METs at the time of the examination could have been as low as 3 or less.  Moreover, although the examiner found that the Veteran did not have congestive heart failure, the examiner was a nurse practitioner and did not perform such diagnostic imaging as an echocardiogram, which later showed the presence of congestive heart failure in October 2009, as discussed above.  Therefore, the Board gives more weight to the findings of the cardiologists who treated the Veteran rather than the nurse practitioner, who does not have the same level of expertise.  See Guerrieri, 4 Vet. App. at 470-1.  Finally, the evidence shows that the Veteran was hospitalized for chest pain and shortness of breath in July 2008, at which time three stents were placed.  Since that time, the Veteran has had intermittent complaints of chest pain and shortness of breath, resulting in several hospitalizations in 2009.  Moreover, the Veteran was diagnosed with congestive heart failure in May 2009, less than a year after he submitted his July 2008 claim for service connection.  As such, the Board finds that the severity of the Veteran's CAD appears to have been fairly consistent throughout the pendency of this claim, even though the criteria for a 100 percent rating were not objectively shown to be met until May 2009, when the Veteran was diagnosed with congestive heart failure.  Given the relatively short time frame between the date of the Veteran's claim and the diagnosis of congestive heart failure, as well as the fact that the Veteran has had recurring heart pain and shortness of breath since July 2008 with repeat hospitalizations, the Board finds that the evidence raises a reasonable doubt as to whether the Veteran's CAD met the criteria for a 100 percent rating throughout the pendency of this claim.  The Board resolves such doubt in favor of the Veteran.  38 C.F.R. § 4.3.   

Accordingly, the Board finds that the criteria for a 100 percent rating for CAD, status post stent placement, have been met for the entire appeal period.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to an initial rating of 100 percent for CAD, status post stent replacement, is granted, subject to the laws and regulations governing payment of monetary benefits. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


